LawreNce, Judge:
The merchandise covered by this appeal for a reappraisement consists of one Neon compressor and spare parts.
It has been agreed between the parties hereto that at the time of exportation of the said merchandise from France to the United States such and similar merchandise was being freely offered for sale for home consumption to all purchasers in the principal markets of France in the usual wholesale quantities and in the ordinary course of trade at a price of 1,404,255 French francs, plus packing and other costs, charges, and expenses, incident to placing the merchandise in condition, packed ready for shipment to the United States, amounting to 14,000 francs, and that the export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)) was not higher than said price.
Upon the agreed facts I find the foreign value, as that value is defined in section 402 (c) of said act (19 U. S. C. § 1402 (c)), as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise, and that said value is 1,404,255 French francs, plus packing and other costs, charges, and expenses, incident to placing the merchandise in condition, packed ready for shipment to the United States, in the amount of 14,000 francs.
Judgment will be entered accordingly.